DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 16-18 filed on 02/28/2022 have been considered but some arguments are moot in view of the new ground (s) of rejection.
The examiner also found some amended limitations are taught by references previous introduced.
In Remark page 8, fourth paragraph, applicant argued that Toth reference as corresponding to the first and second multiply operations recited in claim 1. This is in contrast to the single multiplier that is used to perform two different multiply operations for a single component of a render target as provided by claim 1.
The examiner respectfully disagrees with Applicant’s argument. In fact, the amended claim 1 can be taught by a reference previous introduced Jiao et al. (U.S. 2008/0094410 A1), in paragraph, [0008], Fig. 4, [0065], Jiao discloses “The computation unit may include, e.g., an arithmetic logic unit (ALU)”, a blending ALU 448” and [0021] “blending modes that use the following alpha and color blending equations: α( αsrc , αdst ) = αsrc * Fsrc + αdst * Fdst , Eq (1)” Jiao teaches a multiplier (ALU 448, Fig. 4) can multiply the first value and the first blend factor (αsrc * Fsrc) and the second value and the second blend factor (αdst* Fdst) ; 
Claim 9 is similar to claim 1 and rejected as the reference discussed above with respect to claim 1.
Claims 16 and 17 are reject by Jiao et al. (U.S. 2008/0094410 A1) in view of Appu et al. (U.S. 2018/0308272 A1) and further in view of Tech Delight “Multiply 16-bit integers using 8-bit multiplier” 9/3/2017. The rejected interpretation is explained below with respect to claims 16, 17.
Claims 18-20 are amended to depend from claim 9 and rejected by Jiao et al. (U.S. 2008/0094410 A1) in view of Oberman et al. (U.S. 2009/0150654 A1) (the references previous introduced).
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 9-15 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable by Jiao et al. (U.S. 2008/0094410 A1).
Regarding Claim 1, Jiao discloses a method (Jiao, Claim 26  “A method”) of processing in a graphics processing unit (Jiao, [0004] “A GPU may perform various graphics operations to render an image” Jiao teaches a method of a GPU perform various graphics processing to render an image), the method comprising: 
receiving a first value and a first blend factor for a component of a render target (Jiao, Fig. 4, [0020] [0021] Blending combines a source color and alpha tuple and α(αsrc, αdst)”. Porter-Duff blending modes that use the following alpha and color blending equations: α( αsrc , αdst ) = αsrc * Fsrc + αdst * Fdst , and Eq ( 1 ) , where Fsrc and Fdst are source and destination blending factors, respectively, and are different for different blending modes” receiving a first value (αsrc) and first blend factor (Fsrc) of render target image.
receiving a second value and a second blend factor for the component of the render target (Jiao, Fig. 4, [0020] [0021] Blending combines a source color and alpha tuple and α(αsrc, αdst)”. Porter-Duff blending modes that use the following alpha and color blending equations: α( αsrc , αdst ) = αsrc * Fsrc + αdst * Fdst , and Eq ( 1 ) , where Fsrc and Fdst are source and destination blending factors, respectively, and are different for different blending modes” receiving a second value (αdst) and second blend factor (Fdst) of render target image; and
 	performing a blending operation for the component of the render target, wherein the blending operation includes: 
multiplying the first value and the first blend factor with a first multiply operation of a multiplier (Jiao, Abstract, “a processing unit that implements a set of operations for multiple blending modes” and [0008] “The processing unit may include a computation unit that performs computation for the execution unit. The computation unit may include, e.g., an arithmetic logic unit (ALU)” and Fig. 4, [0065] a blending ALU 448 and [0021] “Porter-Duff blending modes that use the following alpha and color blending equations: α( αsrc , αdst ) = αsrc * Fsrc + αdst * Fdst , and Eq ( 1 ) and shows a source alpha 96, a source alpha factor 98 are multiplied by multiplier 104” Jiao teaches a multiplier (ALU 448, Fig. 4) multiply the first value and the first blend factor (αsrc * Fsrc); 
multiplying the second value and the second blend factor with a second multiply operation of the multiplier (Jiao, Abstract, “a processing unit that implements a set of operations for multiple blending modes” and [0008] “The processing unit may include a computation unit that performs computation for the execution unit. The computation unit may include, e.g., an arithmetic logic unit (ALU)” and Fig. 4, [0065] a blending ALU 448 and [0021] “Porter-Duff blending modes that use the following alpha and color blending equations: α( αsrc , αdst ) = αsrc * Fsrc + αdst * Fdst , and Eq (1)” Jiao teaches a multiplier (ALU 448, Fig. 4) can multiply the first value and the first blend factor (αsrc * Fsrc); and 
adding a first result of the first multiply operation and a second result of the second multiply operation (Jiao, [0021] “Porter-Duff blending modes that use the following alpha and color blending equations: α( αsrc , αdst ) = αsrc * Fsrc + αdst * Fdst , and Eq (1)” Jiao teaches a multiplier (ALU 448, Fig. 4) can multiply the second value and the second blend factor (αdst* Fdst).
Regarding Claim 2, Jiao discloses the method of claim 1, further comprising bypassing the multiplier for a first blend factor of substantially zero (Jiao, [0024] “Table 1 gives the Fsrc and Fdst blending factors for the five Porter-Duff blending modes in OpenVG” Jiao teaches a first blend factor (a source blend factor (Fsrc) of substantially zero, see table 1) (also a destination blend factor is zero). 
Regarding Claim 3, Jiao discloses the method of claim 1, further comprising bypassing the multiplier for a second blend factor of substantially zero (Jiao, [0024] “Table 1 gives the Fsrc and Fdst blending factors for the five Porter-Duff blending modes in OpenVG” Jiao teaches a second blend factor (a destination blend factor (Fdst) of substantially zero, see table 1) (also a destination blend factor is zero). 
Regarding Claim 4, Jiao discloses the method of claim 1, further comprising, for a blend factor of substantially one: bypassing the multiplier; and providing the first value of the component of the render target as a result of the first multiply operation (Jiao, [0024] “Table 1 gives the Fsrc and Fdst blending factors for the five Porter-Duff blending modes in OpenVG” and [0008] “The processing unit may include a computation unit that performs computation for the execution unit. The computation unit may include, e.g., an arithmetic logic unit (ALU)” and Fig. 4, [0065] "a blending ALU 448” Jiao teaches for blend factor substantially one (Fsrc = 1, Table 1) and the first result (αsrc * Fsrc) by passing the multiplier (blending ALU 448).
Regarding Claim 5, Jiao discloses the method of claim 1, wherein the first result of the first multiply operation is added to the second result of the second multiply operation through a feedback path (Jiao, [0008] “The computation unit may include, e.g., an arithmetic logic unit (ALU)” [0021] “Porter-Duff blending modes that use the following alpha and color blending equations: α( αsrc , αdst ) = αsrc * Fsrc + αdst * Fdst , and Eq ( 1 )” and [0065] “Blender ALU 448 may operate on operands received from unit 410, 420 and 430 and provide the results back to these units… perform the blending operation, and then call degamma LUT 446 to convert the results back to linear format” Jiao teaches the result of ALU (multiply, add operations) in Eq (1) is return result back to units (feedback path) as shown in Fig. 4.
Regarding Claim 9, Jiao discloses an apparatus (Jiao, [0058] FIG. 3, a graphics system 300” comprising a graphics processing unit  (Jiao, [0004] Graphics processing units (GPUs)) comprising: 
a multiplier (Jiao, [0008] “The processing unit may include a computation unit that performs computation for the execution unit. The computation unit may include, e.g., an arithmetic logic unit (ALU)” and Fig. 4, [0065] a blending ALU 448)” Jiao teaches a multiplier (ALU 448); 
an input staging register configured to direct a first value and a first blend factor for a component of a render target to the multiplier for a first multiply operation and a second value and a second blend factor for the component of the render target to the multiplier for a second multiply operation (Jiao, [0062] FIG. 4 shows A source register 412 receives and stores source color and alpha values and/or intermediate results from a blending execution unit 410” and Abstract, “a processing unit that implements a set of operations for multiple blending modes” and [0008] “The processing unit may include a computation unit that performs computation for the execution unit. The computation unit may include, e.g., an arithmetic logic unit (ALU)” and Fig. 4, [0065] a blending ALU 448 and [0021] “Porter-Duff blending modes that use the following alpha and color blending equations: α( αsrc , αdst ) = αsrc * Fsrc + αdst * Fdst , and Eq ( 1 ) and shows a source alpha 96, a source alpha factor 98 are multiplied by multiplier 104” Jiao teaches a registrer (412) receives source input and stores the blending result from a blending execution unit and a multiplier (ALU 448, Fig. 4) multiply the first value with the first blend factor (αsrc * Fsrc) and the second value with the second blend factor (αdst * Fdst); 
an adder configured to add a first result of the first multiply operation and a second result of the second multiply operation (Jiao, [0008] “The computation unit may include, e.g., an arithmetic logic unit (ALU)” and Fig. 4, [0065] a blending ALU 448)” and [0021] “Porter-Duff blending modes that use the following alpha and color blending equations: α( αsrc , αdst ) = αsrc * Fsrc + αdst * Fdst , and Eq ( 1 )” Jiao teaches an adder (a blending ALU 448) adds a first result of the first multiply operation and a second result of the second multiply operation (Eq (1)).
Regarding Claim 10, Jiao, discloses the apparatus of claim 9, wherein the input staging register is configured to bypass the multiplier for a first blend factor of substantially zero (Jiao, [0062] FIG. 4 shows A source register 412 receives and stores source color and alpha values and/or intermediate results from a blending execution unit 410”);
Claim 10 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 11, Jiao discloses the apparatus of claim 10, wherein the input staging register is configured to bypass the multiplier for a second blend factor of substantially zero (Jiao, [0062] FIG. 4 shows A source register 412 receives and stores source color and alpha values and/or intermediate results from a blending execution unit 410”);
Claim 11 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 12, the apparatus of claim 9, Jiao does not explicitly teach wherein the input staging register is configured to bypass the multiplier and provide the first value of the component of the render target as the first result of the first multiply operation for a first blend factor of substantially one (Jiao, [0062] FIG. 4 shows A source register 412 receives and stores source color and alpha values and/or intermediate results from a blending execution unit 410”);
Claim 12 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 13, Jiao discloes the apparatus of claim 12, wherein the input staging register is configured to bypass the multiplier and provide the second value of the component of the render target as the second result of the second multiply operation for a second blend factor of substantially one (Jiao, [0024] “Table 1 gives the Fsrc and Fdst blending factors for the five Porter-Duff blending modes in OpenVG” and [0008] “The processing unit may include a computation unit that performs computation for the execution unit. The computation unit may include, e.g., an arithmetic logic unit (ALU)” and Fig. 4, [0065] "a blending ALU 448” Jiao teaches for blend factor substantially one (Fdst = 1, Table 1) and the second result (αdst * Fdst) by passing the multiplier (blending ALU 448).
Regarding Claim 14, Jiao discloses the apparatus of claim 9, wherein the first result of the first multiply operation is applied to the adder through a feedback path (Jiao, [0008] “The computation unit may include, e.g., an arithmetic logic unit (ALU)” and Fig. 4, [0065] a blending ALU 448)” Jiao teaches an adder (an arithmetic logic unit (ALU) 448).
Claim 14 is substantially similar to claim 5 and is rejected based on similar analyses.
Regarding Claim 15, Jiao discloses the apparatus of claim 9, further comprising an output staging register configured to direct an output of the adder to a buffer (Jiao, [0062] FIG. 4 shows A source register 412 receives and stores source color and alpha values and/or intermediate results from a blending execution unit 410” and [0008] “The processing unit may include a computation unit that performs computation for the execution unit. The computation unit may include, e.g., an arithmetic logic unit (ALU)” and Fig. 4, [0065] "a blending ALU 448” Jiao teaches an output register (412) outputs result of the first blending result ((αdst * Fdst)  to an adder (a blending ALU 448) responding to Eq (1).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable by Jiao et al. (U.S. 2008/0094410 A1) in view of Appu et al. (U.S. 2018/0308272 A1).
Regarding Claim 6, Jiao discloses the method of claim 1, wherein: 
the multiplier is a first multiplier of a first data path (Jiao, Fig. 4 shows the multiplier (ALU 448) is a first multiplier of a first data path of source color & alpha values (360); 
the component of the render target is a first component of a first render target (Jiao, [0026] Open VG supports four additional blending modes. Table 2 lists the four additional blending modes and gives the color blending equation for each mode. Each additional blending mode combines color values and provides a blended pre-multiplied color value denoted as c'(c.sub.src,c.sub.dst,.alpha..sub.src,.alpha..sub.dst)” Jiao teaches the component of the render target (e.g. Blending modes Color for image) is a first component of the first render target (Table 2, components of the first blending mode VG_BLEND_MULTIPLY).
the method further comprises multiplying a third value and a third blend factor for a second component of a second render target (Jiao, [0024] Table 1 gives the Fsrc and Fdst blending factors for the five Porter-Duff blending modes in OpenVG” and [0026] Open VG supports four additional blending modes. Table 2 lists the four additional blending modes and gives the color blending equation for each mode. Each additional blending mode combines color values and provides a blended pre-multiplied color value denoted as c'(c.src,c.dst,.alpha.src,.alpha.dst)” Jiao teaches multiply a third value (c.dst) and third blend factor (1- α.scr) of the second render target (Table 2, VG_BLEND_DARK).
However, Jiao does not explicitly teach a first data format; a second multiplier, having a second data format
Appu teaches a first data format (Appu, [0127] “The API may route the alpha channel data to a fixed point blending unit to perform one or more blending operations using fixed point representation of the alpha channel data” and [0129] “FIG. 6B, fixed point blending hardware 612 also may be referred to as an unsigned normalized integer (unorm) blending block. Each unorm blending block may be capable of processing 1 pixel (4 channels) of 8 bit unorm/snorm or 0.5 pixel (2 channels) of 16 bit unorm” Appu teaches the first data format (alpha) is a normalized integer format (unorm8, unorm 16). 
a second multiplier (Appu, [0147] “FIG 6B, DST Multiplier circuit block may be for dual channels” Appu teaches a second multiplier DST Multiplier.
a second data format (Appu, [0002] “a dedicated floating point blending unit with a necessary number of precision determined by color buffer format” and [0126] “FIG. 6A, Incoming data 610 may be provided to floating point blending unit 614 to implement floating point blending computations” Appu teaches incoming data is a floating point (second data format) to provide to floating point blending unit.
Jiao and Appu are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Jiao and Appu are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Jiao to combine with a normalized integer format and a floating point format (as taught by Appu) in order to apply the first data path having a first data format because Appu can provide a normalized integer format for the first data path (alpha) and a floating point format (Appu, Fig. 6, [0002], [0126], [0127], [0129]). Doing so, it may provide lower power consumption in fixed point blend hardware, higher pixel throughput or wire saving, smaller die area, and/or lower gate count (Appu, [0126]).
Regarding Claim 7, Jiao as modified discloses the method of claim 6, further comprising: directing the first value and the first blend factor to the first multiplier through a staging register; and directing the third value and the third blend factor to the second multiplier through the staging register (Jiao, [0062] FIG. 4 shows A source register 412 receives and stores source color and alpha values and/or intermediate results from a blending execution unit 410. A second source register 414 stores additional color and alpha values and/or intermediate results” and [0008] “The computation unit may include, e.g., an arithmetic logic unit (ALU)” and [0065] a blending ALU 448)” and [0026] OpenVG supports four additional blending modes. Table 2 lists the four additional blending modes and gives the color blending equation for each mode. Each additional blending mode combines color values and provides a blended pre-multiplied color value” Jiao teaches directing the first color values and blending factor to a computation unit (e.g. multiplier, ALU 448) through appropriate registers (412) (for a first blending mode) and directing the third value and the third blend factor to the second multiplier through the staging register (for a third blending mode in Table 2).
Regarding Claim 8, the method of claim 6, Jiao does not explicitly teach wherein: the first data format comprises a normalized integer format and the second data format comprises a floating point format.
However, Appu teaches the first data format comprises a normalized integer format (Appu, [0127] The API may route the alpha channel data to a fixed point blending unit to perform one or more blending operations using fixed point representation of the alpha channel data” and [0129] “FIG. 6B, fixed point blending hardware 612 also may be referred to as an unsigned normalized integer (unorm) blending block. Each unorm blending block may be capable of processing 1 pixel (4 channels) of 8 bit unorm/snorm or 0.5 pixel (2 channels) of 16 bit unorm” Appu teaches the first data format (Alpha) is a normalized integer format (unorm8, unorm 16).
the second data format comprises a floating point format (Appu, [0002] “a dedicated floating point blending unit with a necessary number of precision determined by color buffer format” and [0126] “FIG. 6A, Incoming data 610 may be provided to floating point blending unit 614 to implement floating point blending computations” Appu teaches incoming data is a floating point (second data format) to provide to floating point blending unit.
 Jiao and Appu are combinable see rationale in claim 6.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable by Jiao et al. (U.S. 2008/0094410 A1) in view of Appu et al. (U.S. 2018/0308272 A1) and further in view of Tech Delight “Multiply 16-bit integers using 8-bit multiplier” 9/3/2017.
Please see the attached reference “Multiply 16-bit integers using 8-bit multiplier” which can be dated back to 2017/3/9 6:37:20.
https://web.archive.org/web/20170315000000*/https://www.techiedelight.com/multiply-16-bit-integers-using-8-bit-multiplier/
Regarding Claim 16 (Currently amended), Jiao discloses an apparatus comprising a graphics processing unit (Jiao, [0058] ” a graphics system 300”  and [0060] A GPU 340 includes a shader core 350 and a blending processing unit 360” Jiao teaches a graphics system (300) includes a GPU (340) comprising: 
a blending unit  comprising blending logic having a first mode and a second mode (Jiao, [0068] “The blending processing unit (or blending unit) may support all of the blending modes in OpenVG” and[0069] FIG. 5 shows a process 500 for performing blending. A first sequence of instructions is executed for a first sequence of operations for a first blending mode (block 512). A second sequence of instructions is executed for a second sequence of operations for a second blending mode (block 514) “ Jiao teaches a blending unit includes a sequence of instructions (as a blending logic) for operations for a first blending mode and a second blending mode; and 

However, Jiao does not explicitly teach
an input staging register configured to direct first data having a first format with a first width to the blending unit in the first mode, and to direct second data having a second format with a second width to the blending unit in the second mode; 
wherein the blending logic comprises:
a layer of multipliers arranged to multiply pairs of the first data in the first mode and pairs of the second data in the second mode;
a first adder arranged to combine outputs from at least one pair of the multipliers to provide a first blended output in the first mode; and
a second adder arranged to combine outputs from at least two pairs of the
multipliers to provide a second blended output in the second mode.
Appu teaches an input staging register configured to direct first data having a first format with a first width to the blending unit in the first mode (Appu, [0066] “The register file 258 provides temporary storage for operands connected to the data paths of the functional units (e.g., GPGPU cores 262, load/store units 266) of the graphics multiprocessor 324” and [0127] The API may route the alpha channel data to a fixed point blending unit to perform one or more blending operations using fixed point representation of the alpha channel data” and [0129] “FIG. 6B, fixed point blending hardware 612 also may be referred to as an unsigned normalized integer (unorm) blending block. Each unorm blending block may be capable of processing 1 pixel (4 channels) of 8 bit unorm/snorm or 0.5 pixel (2 channels) of 16 bit unorm” Appu teaches an input register (258) to direct first data (alpha value, alpha factor) having a first format (unorm integer) with a first width (8 bits, 16 bits) to the fixed point blending unit in the first mode (blended alpha), and to direct second data having a second format with a second width to the blending unit in the second mode, wherein the second width is substantially larger than the first width (Appu, [0002] “example is blending where incoming color and destination color are multiplied by a programmable factor, this is to use a dedicated floating point blending unit with a necessary number of precision determined by color buffer format” and [0130] “round to RT format (K bits). Fill: 32f->28/18 bit precision, scale to RT format before writing 20f and 32f data is mapped to the float blend DCU” second data (color value, color factor) having a second format (floating point) with a second width (20 bits, 32 bits) to the floating point blending unit in the second mode (blended color) and the second width is (20, 32) larger than the first (8, 16).
Jiao and Appu are combinable see rationale in claim 6.
Tech Delight teaches wherein the blending logic comprises:
a layer of multipliers arranged to multiply pairs of the first data in the first mode and pairs of the second data in the second mode;
a first adder arranged to combine outputs from at least one pair of the multipliers to provide a first blended output in the first mode; and
a second adder arranged to combine outputs from at least two pairs of the
multipliers to provide a second blended output in the second mode.

In page 1, second par, page 2, first line, Tech Delight discloses ”the idea is to divide the given 16–bit numbers (say m and n ) into 8–bit numbers first (say mLow, mHigh and nLow, nHigh ) and 
        [mHigh * nHigh] + [mLow * nHigh + mHigh * nLow] + [mLow * nLow]
examiner interpreted the different mode as different data format, then the blending operation a1-8 x b1-8 + a2-8 x b2-8 would required 2 multipliers (one pair) and one adder for 8-bit operands, multiplier and adder.  However, with 8 bit multiplier and adder, the 16-bit operands (a1-16 x b1-16 + a2-16 x b2-16) have to be rearranged to include 8 multipliers (that is 4 pairs, at least 2 pair for one multiplication, e.g., a1-16 x b1-16 in one clock cycle) and an adder with few clock cycles to perform a1-16 x b1-16 multiplication. In other word, Tech Delight teaches a layer of multipliers arranged to multiply pairs of the first data in the first mode and pairs of the second data in the second mode ([mLow * nHigh + mHigh * nLow]); a first adder arranged to combine outputs from at least one pair of the multipliers to provide a first blended output in the first mode (+ [mLow * nLow]); a second adder arranged to combine outputs from at least two pairs of the multipliers to provide a second blended output in the second mode (        [mHigh * nHigh] +)
Jiao, Appu and Tech Delight are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Jiao are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Jiao to combine with Multiply 16-bit integers using 8-bit multiplier (as taught by Tech Delight) in order to apply Multiply 16-bit integers using 8-bit multiplier because Tech Delight can provide  [mHigh * nHigh] + [mLow * nHigh + mHigh * nLow] + [mLow * nLow] (Tech Delight, page 2, first line). Doing so, it may reduce the multipliers to enable hardware to be enhanced or optimized for each data format
Regarding Claim 17 (Currently amended), the apparatus of claim 16, Jiao does not explicitly teach wherein the first and second formats comprise unorm, and the second width is larger than the first width 

	However, Appu teaches wherein the first and second formats comprise unorm and the second width is larger than the first width (Appu, [0129] “FIG. 6B, fixed point blending hardware 612 also may be referred to as an unsigned normalized integer (unorm) blending block. Each unorm blending block may be capable of processing 1 pixel (4 channels) of 8 bit unorm/snorm or 0.5 pixel (2 channels) of 16 bit unorm” and [0130] “round to RT format (K bits). Fill: 32f->28/18 bit precision, scale to RT format before writing 20f and 32f data is mapped to the float blend DCU”  Appu teach output of the first (fixed point) and second (floating point) format includes blending data processed by fixed point blending unit is unorm integer and the second width ((20f bits and 32f bits) is larger than the first width (8 bits and 16 bits).
	Jiao and Appu are combinable see rationale in claim 6.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Jiao et al. (U.S. 2008/0094410 A1) in view of Oberman et al. (U.S. 2009/0150654 A1).
Regarding Claim 18 (Currently amended), the apparatus of claim [[16]] 9, Jiao does not explicitly teach wherein the first and second values and the first and second blend factors have a floating point format, and the blending logic comprises: 
the multiplier and the adder are configured as a multiply-add module; and 
a multiplexer configured to direct floating point data having the first width or floating point data having the second width to a multiply input of the multiply-add module.  
However, Oberman teaches wherein the first and second values and the first and second blend factors have a floating point format (Oberman [0064] “DFMA unit 320 advantageously handles inputs and outputs in double-precision floating-point format and, for conversion operations, in other floating-point and fixed-point formats, an embodiment of DFMA unit 320, representative formats will be defined” and [0065] "Fp32", as single-precision floating-point format [0066] "Fp64," as double-precision floating-point format” the combination Jiao and Oberman teaches the first and second values and the first and second blend factors (as taught by Jiao) having formats (floating point and fixed point formats) include floating point (Fp 32, Fp64).
the multiplier and the adder are configured as a multiply-add module (Oberman, [0011] “the DFMA functional unit may include a multiplier adapted to compute a product of two double-precision mantissas in a single iteration and an adder adapted to compute a sum of two double-precision mantissas in a single iteration” and Fig. 3, [0056] “Execution core 300 includes a double-precision fused multiply-add (DFMA) unit 320” Obeman teaches the multiplier and the adder are configured as a multiply-add unit 320; and 
the input staging register comprises a multiplexer configured to direct floating point data having the first width or floating point data having the second width to a multiply input of the multiply-add module (Oberman, [0058] “For each instruction, issue unit 304 obtains any referenced operands, e.g., from register file 324” and Fig. 12, [0197] “Core 1100 has only one DFMA unit 1102 and the P operand sets are advantageously delivered sequentially using output multiplexers (muxes) 1212, 1214. The 64 bits are delivered on a double-precision-wide path to DFMA unit 1102” Oberman teaches an input register (324) and output multiplexer (1212, 1214) direct floating point data having the first width (64 bits) to a multiply input of the multiply-add module (DFMA unit 1102, Fig. 12).
Jiao and Oberman are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Jiao are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Jiao to combine with a multiply-add unit (as taught by Oberman) in order to apply a multiply-add unit and provide the first and second formats comprise floating point because Jiao can provide a multiply-add unit and provide the first and second formats comprise floating point (Fp 32, Fp64) (Oberman, Fig. 3, [0056] [0064]). Doing so, it may provide the DFMA functional unit advantageously includes a DFMA pipeline having data paths wide enough to perform the fused multiply add operation in a single pass through the DFMA pipeline (Oberman, [0011]).
Regarding Claim 19, the apparatus of claim 18. Jiao does not explicitly teach wherein the multiply-add module is configured to perform two floating point multiply-add operations at the first width or one floating point multiply-add operation at the second width in the same number of cycles.  
However, Oberman teaches wherein the multiply-add module is configured to perform two floating point multiply-add operations at the first width (Oberman, Fig. 12, [0197] “in the data paths shown, mux 1212 can select the 32 MSBs of operand A from register 1208…The 64 bits are delivered on a double-precision-wide path to DFMA unit 1102. Similarly, the operands B (from register 1220 and 1222) and C (from register 1224 and 1226) can be delivered to DFMA unit 1102 using corresponding muxes controlled by the same counter 1216” Oberman teaches the multiply-add module (DFMA unit 1102) is configured to perform two floating point multiply-add operations (the operand A and operand B) at the first width (64 bits).
Jiao and Oberman are combinable see rationale in claim 18.
Regarding Claim 20, the apparatus of claim 18, further comprising Jiao as modified does not explicitly teach a feedback path configured to direct a result output from the multiply-add module to an add input of the multiply-add module.  
However, Oberman teaches a feedback path configured to direct a result output from the multiply-add module to an add input of the multiply-add module (Oberman, [0011] “a double-precision fused multiply add (DFMA) functional unit adapted to execute a fused multiply add operation on a set of double-precision input operands and to provide a double-precision result” the combination between Jiao and Oberman can be used to teach a feedback path (as taught by Oberman, [0065])  configured to direct a result output (as taught by Jiao) from the multiply-add module to an add input of the multiply-add module.  
Jiao and Oberman are combinable see rationale in claim 18. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611